Judgment, Supreme Court, New York County (Budd G. Goodman, J), rendered May 6, 2004, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing, since his factual assertions were insufficient (see CPL 710.60 [1]; People v Mendoza, 82 NY2d 415 [1993]), as well as being contradicted by his own grand jury testimony (see People v Alexander, 272 AD2d 267 [2000], lv denied 95 NY2d 888 [2000]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Friedman, Marlow, Sullivan and Malone, JJ.